Grice, Justice.
Appellant’s complaint asserts that adherence by the courts of this State to the principle of sovereign immunity violates and deprives him of his rights under certain provisions of the State and Federal Constitutions. Actually, the case involves mere application of unquestioned and unambiguous provisions of the Constitutions to a given state of facts.
In this situation the rule is well established. "A mere assertion that one has been deprived of a right under the Constitution of this State or of a right under the Federal Constitution is insufficient to confer jurisdiction on the Supreme Court. In order for the Supreme Court to have jurisdiction, the case must involve a 'construction of the Constitution where the meaning of some provision thereof is directly in question, or is doubtful by force of its own terms or under the decisions of the Supreme Court of the United States or of the Supreme Court of Georgia.’ ” Dixon v. State, 207 Ga. 192, 193 (60 SE2d 439). See also Jarvis v. State, 197 Ga. 704 (30 SE2d 484), and citations therein.
Therefore, since this case does not come within the jurisdiction of this court under the Constitution (Code Ann. § 2-3704), it is

Transferred to the Court of Appeals.


All the Justices concur.

Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Alfred L. Evans, Jr., A. Joseph Nardone, Jr., Assistant Attorneys General, for appellees.